United States Court of Appeals
                                                                  Fifth Circuit
                                                                F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                    May 26, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-20823
                           Summary Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

KRISTOPHER VILLALOBOS,

                                         Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. H-02-CR-634-5
                        --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Kristopher Villalobos

has filed a motion to withdraw and a brief pursuant to Anders v.

California, 386 U.S. 738, 744 (1967).       Villalobos has not filed a

response.   Our independent review of the brief and the record

discloses no nonfrivolous issue in this direct appeal.

Accordingly, the motion for leave to withdraw is GRANTED, counsel

is excused from further responsibilities herein, and the appeal

is DISMISSED.    See 5TH CIR. R. 42.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.